                  IN THE UNTIED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

WILLIAM D. TUTOR                                                                     PLAINTIFF

VS.                                                      CAUSE NO.: 3:18-cv-00035-GHD-RP

NEW PRIME INC. and
JOHN DOE 1-10                                                                   DEFENDANT(S)


                        ORDER GRANTING MOTION TO LIMIT
                  TESTIMONY OF PLAINTIFF’S TREATING PHYSICIANS

       Defendant New Prime, Inc. seeks to limit the testimony of plaintiff’s treating physicians to

those facts and opinions contained in each respective physician’s medical records. Docket 56. The

time for a response by plaintiff has expired without any response being filed. The court has

reviewed defendant’s motion and accompanying brief, as well as the case law and concludes that

the motion to limit the testimony of plaintiff’s treating physicians should be GRANTED.

       Local Uniform Civil Rule 26(a)(2)(D) states as follows:

       A party must designate physicians and other witnesses who are not retained or
       specially employed to provide expert testimony but are expected to be called to offer
       expert opinions at trial. No written report is required from such witnesses, but the
       party must disclose the subject matter on which the witness is expected to present
       evidence under Fed.R.Evid. 702, 703 or 705, and a summary of the facts and
       opinions to which the witness is expected to testify. The party must also
       supplement initial disclosures.

       Plaintiff designed fourteen physicians in paragraph 3 of his Designation of Experts, but did

not provide an expert report for any of the fourteen treating physicians. Docket 85, Exhibit 1, p. 1-

3. Because no written reports were provided, their testimony will be limited to the facts and

opinions contained in the produced treatment records of Journey to New Beginnings. See Benton

v. Wal-Mart Stores East, LP, No. 3:11cv313-TSL-MTP, 2012 WL1657134, *1-2 (S.D. Miss. May

10, 2012) (holding where no formal expert designation was provided, testimony of treating

physicians listed in interrogatory response was limited to scope and content of provided medical
records); Bunch v. Metropolitan Cas. Ins. Co., No. 5:10-cv-104- DCB-JMR, 2011 WL 1304459, *2

(S.D. Miss. April 6, 2011) (holding plaintiffs were allowed to rely on medical records as

descriptions of opinions about which treating physicians would testify); Duke v. Lowe’s Homes

Centers, Inc., No. 1:06CV207-P-D, 2007 WL 3094894, *1 (N.D. Miss. Oct. 19, 2007) (holding that

in absence of written report and other information required by Rule 26(a)(2)(B), testimony of

identified treating physicians was limited to facts and opinions contained in medical records).

   SO ORDERED AND ADJUDGED, this the 5th day of December, 2019.



                                                      /s/ Roy Percy
                                                      UNITED STATES MAGISTRATE JUDGE




                                                  2
